403 F.3d 708
JOHN DOE I, individually & as Administrator of the Estate of his deceased child Baby Doe I, & on behalf of all others similarly situated; Jane Doe, I, on behalf of herself, as Administratrix of the Estate of her deceased child Baby Doe I, & on behalf of all others similarly situated; John Doe II; John Doe III; John Doe IV; John Doe V; Jane Doe II; Jane Doe III; John Doe VI; John Doe VII; John Doe VIII; John Doe IX; John Doe X; John Doe XI, on behalf of themselves & all others similarly situated & Louisa Benson on behalf of herself & the general public, Plaintiffs-Appellants,v.UNOCAL CORPORATION, a California Corporation; Total S.A., a Foreign Corporation; John Imle, an individual; Roger C. Beach, an individual, Defendants-Appellees.John Roe III; John Roe VII; John Roe VIII; John Roe X, Plaintiffs-Appellants,v.Unocal Corporation; Union Oil Company of California, Defendants-Appellees.
No. 00-56603.
No. 00-57197.
No. 00-56628.
No. 00-57195.
United States Court of Appeals, Ninth Circuit.
April 13, 2005.

Julie Shaprio, Esq., Tacoma, WA, Anne Richardson, Esq., Hadsell & Stormer, Pasadena, CA, Judith Brown Chomsky, Esq., Elkins Park, PA, for Plaintiffs-Appellants.
Jennifer Green, Esq., New York, NY, Paul L. Hoffman, Esq., Schonbrun, Desimone, Seplow, Harris and Hoffman, LLP, Venice, CA, Katharine J. Redford, Esq., Wellesley, MA, for Plaintiffs-Appellants/Defendants-Appellees.
Edwin V. Woodsome, Jr., Esq., Howrey Simon Arnold & White, LLP., O'Melveny & Myers L.L.P., Peter H. Mason, Esq., Fulbright & Jaworski, Los Angeles, CA, for Defendants-Appellees.
Before: SCHROEDER, Chief Judge, REINHARDT, KOZINSKI, RYMER, T.G. NELSON, TASHIMA, GRABER, McKEOWN, W. FLETCHER, FISHER, and RAWLINSON, Circuit Judges.

ORDER

1
The parties' stipulated motion to dismiss is GRANTED. The appeals (00-56603, 00-56628, 00-57195, and 00-57197) are dismissed with prejudice. Each party is to bear its own costs.


2
The Appellants' Unopposed Motion to Vacate District Court Opinion, a motion in which Appellees join, is GRANTED. The district court opinion in Doe v. Unocal Corp., 110 F. Supp. 2d 1294 (C.D.Cal.2000), is VACATED.